Citation Nr: 1227625	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial compensable evaluation for mitral valve prolapse.

4.  Entitlement to an initial compensable evaluation for left foot plantar fasciitis.

5.  Entitlement to an initial compensable evaluation for thoracic degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989 and from September 1990 to September 2006. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to increased disability ratings for depression and hepatitis being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that by means of an October 2006 rating decision, service connection was granted for hypertension, mitral valve prolapse, left foot plantar fasciitis and a thoracic spine disability.  The aforementioned disabilities were initially rated as noncompensable.  The RO has also held that service connection is not warranted by a sinus disorder accompanied by headaches.

It would appear that the record may be incomplete in this case.  Although the Veteran was afforded an examination in May 2006, the record is absent any post-service VA or private treatment records.  Moreover, although the Veteran was apprised of the types of evidence needed to substantiate his claim, such notice letter was sent 6 years ago, and the last statement of the case was issued in November 2008.  Thus, without further reminders, it is possible that the Veteran simply would not have alerted VA to additional evidence.  Moreover, at the initiation of his claim, the Veteran was receiving psychiatric treatment on a regular basis.  Again, as there are no clinical records whatsoever in the file, it appears there must be outstanding records.  

Accordingly, an effort should be made to ascertain whether additional records exist, and if so, to associate them with the claims file. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board finds also finds that additional VA examinations would be helpful in the adjudication of the Veteran's claims for increased disability ratings.  As to the Veteran's hypertension, he has alleged that he continues to experience elevated blood pressure readings.  With regard to his mitral valve prolapse, he alleges that a compensable disability rating is warranted because of his need for medication and because his pulmonary capacity has diminished greatly, which affects his employment.  The Veteran argues that he is entitled to a compensable rating for his left foot plantar fasciitis because of the pain he experiences in his arch and heel and because he requires the use of an orthotic device.  The Veteran's representative has also argued that the May 2006 examination is inadequate for rating purposes because it did not address the matter of additional functional limitation due to factors such as pain and weakness.

The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment. See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, and construing the statements of record in the light most favorable to the Veteran, the Board finds that new examinations are warranted to determine the current severity of the Veteran's for hypertension, mitral valve prolapse, left foot plantar fasciitis and a thoracic spine disability so that they may be properly assessed, in light of the above.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO should obtain any outstanding VA or private records regarding treatment for sinusitis, hypertension, mitral valve prolapse, left foot plantar fasciitis and a thoracic spine disability.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of unsuccessful efforts and be allowed an opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the current severity of his hypertension.  The claims folder must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted.  All findings and conclusions should be set forth in a legible report.  The report should set forth all objective findings regarding his hypertension, including the his systolic and diastolic pressure readings, any medication prescribed, and a finding as to whether he has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.

3.  Schedule the Veteran for a VA heart examination to determine the current severity of his mitral valve prolapse.  His claims file should be available to the examiner and reviewed in conjunction with the examination. All appropriate tests should be conducted.  The report should set forth all objective findings. 

The examiner should state whether the Veteran's mitral valve prolapse is most closely manifested by: 

(a) workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required;

(b) workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray; 

(c) more than one episode of acute congestive heart failure in the past year; or workload of greater that 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent; or 

d) chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 

A complete rationale should be given for all opinions and conclusions

4.  Schedule the Veteran for a VA examination to determine the current severity of his left foot plantar fasciitis.  The physician should render all findings needed to rate the Veteran's left foot plantar fasciitis under the appropriate rating criteria, to include whether the disability results in weight bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, any indications of swelling on use or characteristic callosities, or marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  The examiner should also comment on the extent of the Veteran's functional loss attributable to pain, weakness and other related factors and should express any additional limitation on repetition, or during periods of flare-ups, in terms of degrees of motion lost.  Finally, considering all of the above, the examiner should provide an assessment of the overall severity of the service-connected left foot disability. 

5.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his thoracic spine disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail. 

The VA examiner should conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. The examiner should also specifically comment on the following: 

(a) Whether the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

(b) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine. 

(c) Whether the Veteran has intervertebral disc syndrome, and if so, identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within the last 12-month period. 

(d) Whether the Veteran has any radiculopathy or neuropathy of his left lower extremity, and if so, whether it is related to his lumbar spine disability. A full neurological test should be conducted. As to the service-connected right lower extremity, all relevant neurologic findings, to include sensory and motor testing, should be reported. 

A rationale must be provided for any opinion expressed. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims in light of the additional evidence obtained.   If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


